Citation Nr: 0007480	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety neurosis with depression, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978, with two years, three months prior active duty 
service. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating action 
of the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1996, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

The Board remanded the case in November 1998 for additional 
development.  In the Introduction to the earlier remand, the 
Board referred the issue of entitlement to a total rating 
based on individual unemployability to the RO for action 
deemed appropriate.  It is unclear whether the RO took any 
action on that claim.  The veteran reiterated that claim in a 
January 1999 statement and, thus, the issue of entitlement to 
a total rating based on individual unemployability is again 
referred to the RO for any appropriate action.


REMAND

The veteran contends that his service-connected psychiatric 
disorder is more severe than the current rating indicates.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

When the veteran's appeal was initially reviewed in November 
1998, the Board pointed out that the rating criteria which 
applied to the veteran's service-connected psychiatric 
disorder had been amended during the course of the appeal.  
The case was remanded in order to afford the veteran the 
opportunity to have the most favorable rating criteria 
applied to his disability.  White v. Derwinski, 1 Vet. App. 
519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board also noted that the veteran had not been afforded a 
VA examination in connection with his claim.  It was 
contemplated that the VA examination undertaken on remand 
would include findings consistent with both the new and old 
rating criteria.  The Board notes, however, that for reasons 
discussed within, the examination and subsequent addendum are 
not adequate for rating purposes and the case must be 
remanded a second time.  38 C.F.R. § 4.2 (1999).

The report of a March 1999 VA examination included the 
examiner's comment that the veteran endorsed many symptoms of 
chronic dysthymia and fit the criteria for major depressive 
episode, recurrent.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 40 to 50 on Axis V.  
In a July 1999 addendum to that report, the examiner noted 
that the claims folder had not been available at the time of 
the original examination, but had since been reviewed.  The 
examiner indicated, however, that he was unable to reconcile 
his findings with a diagnosis of anxiety neurosis with 
depression.  The examiner further commented that, after 
reviewing both the claims folder and the examination notes 
and findings, there was nothing found to support a diagnosis 
of anxiety neurosis or anxiety disorder, with or without 
depressive symptomatology.  It was felt that the findings 
supported the diagnoses of chronic dysthymia and rule out 
major depressive episode.  In addition, the examiner observed 
that there was "significant" evidence to support a 
diagnosis of antisocial personality traits which would also 
support many of the symptoms that the veteran had presented 
with over the course of the years.  The preeminent 
psychiatric diagnosis was considered to be chronic dysthymia 
and the GAF score "based on that diagnosis and that 
diagnosis alone would probably be 50 to 60 as opposed to 40 
to 50."

The Board notes that there is a general tendency towards 
caution in rating a disability where there is a change in 
diagnosis.  38 C.F.R. § 4.13.  If the diagnosis of a mental 
disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  38 C.F.R. § 4.125.

In the present case, the most recent VA examination included 
a change in diagnosis.  In addition, the examiner assigned a 
higher GAF score to the newer diagnosis, presumably 
characterizing the effects of that disorder as less disabling 
than the diagnosis for which the veteran is seeking an 
increased rating.  Thus, the Board finds that the change in 
diagnosis requires clarification before the veteran's 
service-connected disability is rated.  On remand, the RO 
must determine what the change in diagnosis represents.  In 
addition, the RO should afford the veteran a new examination 
which addresses the severity of the veteran's disorder, 
relative to both the previous and new rating criteria. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

Finally, the Board notes that in January 1999 the veteran 
submitted a signed authorization to release information which 
noted recent VA psychiatric treatment.  It does not appear 
that those records have been associated with the claims 
folder.  Records of any current treatment of the disability 
for which the veteran is seeking increased compensation may 
be highly probative with respect to his appeal.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
treatment records to which the veteran has referred.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Thus, VA must attempt 
to obtain those records to which the veteran has referred 
before any final action may be taken by the Board. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
psychiatric symptomatology since January 
1999.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources, including those noted 
in the January 1999 release form.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected anxiety 
neurosis with depression.  Complete 
psychological tests should be conducted, 
if deemed necessary.  The claims folder 
and copies of the old and new criteria 
for rating mental disorders should be 
made available to the examiner for 
review.  Based on the examination and 
study of the case, the examiner should 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning scale of Axis V 
along with an explanation of the 
significance of the assigned score.  It 
is suggested that the examiner first 
report findings under the old criteria 
and then separately under the new 
criteria.  A complete rationale for all 
opinions expressed must be provided.  In 
the event that examination reveals the 
presence of any other psychiatric or 
mental disorder, in addition to the 
service-connected anxiety neurosis with 
depression, such should be identified and 
its symptoms should be clearly 
distinguished, to the extent possible, 
from those attributable to the service-
connected anxiety neurosis with 
depression.  It should be noted whether 
any other disorder found represents 
progression of the service-connected 
anxiety neurosis with depression, 
correction of an error in the prior 
diagnosis or development of a new and 
separate condition.  The examiner should 
comment on the March 1999 VA examination 
and July 1999 addendum which noted that 
there did not seem to be any support for 
a diagnosis of anxiety neurosis with 
depression.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim for increase, 
consider both the old and new rating 
criteria and apply that most favorable to 
the veteran.  The RO should discuss the 
significance of any change in diagnosis, 
with reference to 38 C.F.R. §§ 4.13 and 
4.125(b).  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


